DETAILED ACTION

Response to Arguments
Applicant’s arguments, see page 9, first to third paragraph, filed on 06/04/2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection of claims 1 and 11 has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 9-16, 19 and 21 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:
	The prior art does not teach or suggest either singularly or in combination the at least claimed, "wherein the setting of the keyboard device as the input unit for the mobile device comprises, when a display of the mobile device is a touch screen: setting the display of the mobile device as an auxiliary input unit, and displaying, on the display of the mobile device, a touchpad input interface for controlling a pointer in an image projected via the projector of the docking device, and wherein the touchpad input interface provides user interfaces for adjusting a setting of at least one of a focus, a brightness, a contrast, and a projection skew of the projector", in combination with the other recited claim features.

Regarding claims 2-6, 9 and 10:
	Claims 2-6, 9 and 10 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claim 11:
	The prior art does not teach or suggest either singularly or in combination the at least claimed, "wherein the at least one processor is further configured to, when the display of the mobile device is a touch screen: set the display of the mobile device as an auxiliary input unit, and display, on the display of the mobile device, a touchpad input interface for controlling a pointer in an image projected via the projector of the docking device, and wherein the touchpad input interface provides user interfaces for adjusting a setting of at least one of a focus, a brightness, a contrast, and a projection skew of the projector", in combination with the other recited claim features.

Regarding claims 12-16, 19 and 21:
	Claims 12-16, 19 and 21 depend on claim 11 and are found allowable for at least the same reason as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Prociw; Philip James et al., US 20130162515 A1] discloses:


[Kang; Doyoun et al., US 20140075377 A1] discloses:
	“Referring to FIG. 6, the mobile terminal 100 may display a virtual input device (e.g., virtual touchpad) according to the user's selection. The user may input a control signal using the virtual input device displayed on the mobile terminal 100 to make a manipulation such as moving the pointer 650 displayed on the external display device 200, executing application, moving execution window screen, enlarging/shrinking window size, minimizing size, maximizing size, closing window, executing a desktop shortcut icon 250, or the like”, as recited in ¶ 0126.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOSHA SHARIFI-TAFRESHI/               Primary Examiner, Art Unit 2623